
	

113 S1139 IS: Hudson River Valley Special Resource Study Act
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1139
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the Hudson River Valley, New York.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hudson River Valley Special
			 Resource Study Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Study
			 area
				(A)In
			 generalThe term study area means the portion of the
			 Hudson River that flows from Rodgers Island at Fort Edward to the southernmost
			 boundary of Westchester County, New York.
				(B)InclusionThe
			 term study area includes any relevant sites and landscapes
			 within the counties in New York that abut the area described in subparagraph
			 (A).
				3.FindingsCongress finds that—
			(1)the Hudson River
			 Valley possesses nationally significant and unique cultural, historical,
			 natural, recreational, and scenic resources;
			(2)the Hudson River
			 Valley is home to a robust and growing tourism and recreation industry that is
			 an important component of the regional economy;
			(3)throughout
			 history, the Hudson River Valley has played a crucial role in the development
			 of the United States, starting from the vibrant Native American communities
			 that first inhabited the land, to the voyage of Henry Hudson up the river later
			 named for Hudson in the vessel Half Moon in 1609 and later with the American
			 Revolution, the debate on our Constitution, the first successful steamboat
			 voyage by Robert Fulton in 1807, the Industrial Revolution, the establishment
			 of the Erie Canal and growth of metropolitan New York, and the inception of the
			 modern labor and environmental movements;
			(4)the Hudson River
			 Valley gave birth to important movements in the art, architecture, and
			 literature of the United States;
			(5)the Hudson River
			 Valley encompasses a rich array of sensitive natural resources ranging from the
			 Hudson River and the vast estuarine district of the Hudson River, to the
			 wetlands, refuges, parks, forests, farmlands, preserves, cliffs, valleys, and
			 wildlife of the Hudson River;
			(6)the depictions
			 and descriptions of the renowned scenery and natural resources of the Hudson
			 River Valley played a central role in the recognition of the value of the
			 landscape and the development of the esthetic and environmental ideal of the
			 United States;
			(7)a 1996 National
			 Park Service study described the Hudson River Valley as the landscape
			 that defined America; and
			(8)the Hudson River
			 Valley has been the subject of multiple State and Federal inventories, studies,
			 and plans that should greatly assist in the conduct of a National Park Service
			 special resource study.
			4.Authorization of
			 study
			(a)In
			 generalAs soon as funds are made available to carry out this
			 section, the Secretary shall conduct a study of the study area to
			 evaluate—
				(1)the national
			 significance of the study area; and
				(2)the suitability
			 and feasibility of designating the study area as a unit of the National Park
			 System.
				(b)Study
			 guidelinesIn conducting the study under subsection (a), the
			 Secretary shall—
				(1)use the criteria
			 for the study of areas for potential inclusion in the National Park System
			 included in section 8 of the National Park System General Authorities Act (16
			 U.S.C. 1a–5); and
				(2)closely examine
			 models for units of the National Park System, in particular national river and
			 recreation areas, and other landscape protection models, that—
					(A)encompass large
			 areas of non-Federal land within designated boundaries;
					(B)promote increased
			 heritage tourism and economic development;
					(C)foster public and
			 private collaborative arrangements for achieving National Park Service
			 objectives; and
					(D)protect and
			 respect the rights of private land owners and municipalities.
					5.ReportNot later than 3 years after the date on
			 which funds are first made available to conduct the study under section 4, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study.
		
